Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Regarding Applicant’s argument and traversal of the election/restriction, which has been made final after the interview held on 4/22/22, Examiner disagree and respond as following:
Applicant’s election without traverse of election of species in the reply filed on 4/18/22 is acknowledged. Applicant stated: “Applicants elect to prosecute the invention of Invention II, without traverse. Claims 1-14”, “Applicants hereby also elect Species A without traverse, which as set forth by the Examiner corresponds to FIG. 1-19”. 
On 4/18/22, Applicant also suggested: FIGs. 21-25B do not illustrate embodiments distinct from those of Species A. Instead, FIGs. 21-25B only illustrate features of the embodiments shown in FIGs. 1-19. For example, FIGs. 23A-25B are perspective, top plan, and side plan views of the same hinge module shown in FIGs. 1-19. (Examiner never accept this suggestion)
On 4/22/22, an interview was held and both Examiner and Applicant’s Attorney, Steve Cha, agree to elected the embodiment shown in Fig 1-19 and withdrawn the embodiment shown in fig 20-25. Because Examiner showed to the Attorney at least the embodiments shown in figs. 6-19 and figs. 20-25 are different embodiments and mutually exclusive. The major reason is the differences of the gears (see figs. 6-11) and the rotary structure (at least compared fig. 11 and fig. 23). The major reason that Examiner did not list figs. 21-23 in the original restriction requirement was because both groups of the original claims (claims 15-25 and claims 1-14) claimed to gears structure and the recess defined in the embodiment shown in fig 6-11.
On 7/19/22, Applicant changed his/her mind and traverse the election/restriction for the first time. The argument stated: “The Examiner now appears to have found FIGS. 21-25B to be a separate species, but the April 26, 2022 non-final Office Action is the first time this finding has been communicated to Applicants”. This is not true as the elected embodiment (fig 1-19) has been discussed in the interviewed held on 4/22/22 before Examiner moving forward to proceed the non-final office action. Examiner clearly never change the position of the species up to this office action. Applicant further argued that “Applicants' election cannot be made final because the first time the Examiner has required election of FIGS. 21-25B is in the April 26, 2022 Office Action.”. Examiner respectfully requests Applicant to determine which paragraph in the office action made this requirement ?
On 7/19/22, most importantly, Applicant switched the election of species and stated “Applicants hereby elect FIGS. 1- 5 and 23A-25B, and corresponding claims 1-12.” Applicant failed to explain why the embodiment shown in figs. 6-19 has been withdrawn and switched to figs. 23A-25B. This new decision is completely contradicting with Applicant’s own statement on 4/18 as discussed above (FIGs. 21-25B do not illustrate embodiments distinct from those of Species A. Instead, FIGs. 21-25B only illustrate features of the embodiments shown in FIGs. 1-19; see Applicant’s Remark filed on 4/18/22).
Conclusion: 
a) Applicant’s response (in the interview) and Remarks on 4/18/22, 4/22/22, and 7/19/22 are conflict to each other and the election of the species are switched several times. 
b) the argued embodiments are truly mutually exclusive as discussed, in detail, in the interview on 4/22/22 (at least the “gear” and “recess” portions). 
c) Based on the above analysis, Examiner will consistently stay with the original elected specie A (figs. 1-19; as indicated in the office action filed on 12/7/22 without any changes). The Fig 20 doesn’t have “gear”, “shaft”, and the positions of 421/422 doesn’t allow any space for 441/442, as discussed in the interview. Therefore, Examiner will stay with the same decision as discussed in the non-final office action and the interview. 
Claims 2-6, 9-10 do not belong to the elected embodiment. Therefore, these claims were withdrawn as discussed in the non-final office action, without any changes. 
Therefore, Examiner will only consider the original elected embodiment and stay with the previous decision of the election/restrictions discussed in the non-final office action.

Examiner’s note: during the interview, Applicant confirmed that the elected claims are belong to the elected specie. After the examination, however, Examiner can’t find support for some of the limitations (see above 112 and claim objection). Examiner, therefore, requested Applicant to further clearly identify the limitations on the elected figures.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


In Claim 1, the limitations “wherein the two second guide rails slid along the two second guide structures, respectively, such that, when the housing is unfolded, a first portion of the second rotary structure is positioned in the recess and a second portion of the second rotary structure is positioned out of the recess, and, when the housing is folded, the first and second portions of the second rotary structure are positioned out of the recess” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. Further clarification is required. Examiner can assume, at least, a portion of the gear/shaft structure is in the recess. However, it’s unclear “which portion” can be “out of the recess based on the claim language. For the purpose of examination, this limitation will be read as “any guide rail slid along any structure”. 
In Claim 8, the limitations “when the housing is unfolded, the first rotary structure is configured to be spaced apart from the second rotary structure” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. Further clarification is required. For the purpose of examination, this limitation will be read as “any portions are spaced apart”. 

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph, and/or discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner request Applicant clearly identify the following limitations on the drawing:
a) “a first rotary structure corresponding to the first housing portion and including two first guide rail and a recess formed therein”.
b) “wherein the two second guide rails slid along the two second guide structures, respectively, such that, when the housing is unfolded, a first portion of the second rotary structure is positioned in the recess and a second portion of the second rotary structure is positioned out of the recess, and, when the housing is folded, the first and second portions of the second rotary structure are positioned out of the recess”
c) “when the housing is unfolded, the first rotary structure is configured to be spaced apart from the second rotary structure”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over AHN (US 20160205792 A1) in view of Yao (US 10036188 B1).
Regarding claim 1, AHN disclosed A portable communication device (abstract; fig 3-5) comprising: a housing including a first housing portion and a second housing portion (at least fig 3, left or right portion); a flexible display accommodated in the first housing portion and the second housing portion (abstract, at least 100); and a hinge module (at least fig 3C-3D) accommodated in the housing and couple to with the first housing portion and the second housing portion. 
AHN lacks teaching: the hinge module including: a fixed structure including a-two first guide structures and a-two second guide structures; a first rotary structure corresponding to the first housing portion and including a two first guide rails and a recess formed therein, the first rotary structure configured to rotate about a first axis by the two first guide structures, wherein the two first guide rails slid along the two first guide structure, respectively; and a second rotary structure corresponding to the second housing portion and including a two second guide rails formed therein, the second rotary structure configured to rotate about a second axis by the two second guide structures, wherein the two second guide rails slid along the two second guide structures, respectively, such that, when the housing is unfolded, a first portion of the second rotary structure is positioned in the recess and a second portion of the second rotary structure is positioned out of the recess, and, when the housing is folded, the first and second portions of the second rotary structure are positioned out of the recess.
Yao teaches: the hinge module including: a fixed structure including two first guide structures and two second guide structures (at least fig 4, two first/second guide structures on left/right sides); 
a first rotary structure corresponding to the first housing portion (at least fig 2-3, any one of the left or right rotary structure, with hole, corresponding to the first housing portion; and associate parts/portions as discussed below) and including two first guide rails and a recess formed therein (at least fig 4, the guide rails formed on top/bottom portion with a recess formed therein, the recess can receive another parts/portions of structure), the first rotary structure configured to rotate about a first axis by the two first guide structures (at least fig 4), wherein the two first guide rails slid along the two first guide structure, respectively (at least fig 4, see also fig 5-16); 
and a second rotary structure corresponding to the second housing portion (at least fig 2-3, any other one of the left or right rotary structure, with hole, corresponding to the other housing portion; and associate parts/portions as discussed below) and including a two second guide rails formed therein (at least fig 4, the guide rails formed on top/bottom portion with a recess formed therein), the second rotary structure configured to rotate about a second axis by the two second guide structures (at last fig 4), wherein the two second guide rails slid along the two second guide structures, respectively, (at least fig 4; see also 112 rejection), such that, when the housing is unfolded, a first portion of the second rotary structure is positioned in the recess and a second portion of the second rotary structure is positioned out of the recess (at least fig 4; see also 112 rejection), and, when the housing is folded, the first and second portions of the second rotary structure are positioned out of the recess (at least fig 4, fig 15; see also 112 rejection). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (Yao’s hinge structure) and modify to previous discussed structure (modify to AHN’s hinge structure) so as to further improve the folding structure of the modified structure and/or protect the device. 
Examiner’s note: during the interview, Applicant confirmed that the elected claims are belong to the elected specie-A which was Fig 1-19. After the examination, however, Examiner can’t find support for some of the limitations (see above 112 and claim objection). Examiner, therefore, request Applicant to further clearly identify the limitations on the elected drawings.
Regarding claim 7, Modified AHN further disclosed at least one of the two first guide rails of the first rotary structure or the two second guide rails of the second rotary structure is formed in a substantially arc shape (at least Yao’s fig 4).
Regarding claim 8, Modified AHN further disclosed when the housing is unfolded, the first rotary structure is configured to be spaced apart from the second rotary structure (at least Yao’s fig 4; at least the end portions of the rail are configured to space apart).
Regarding claim 11, Modified AHN further disclosed the housing includes a hinge housing portion disposed in at least one portion of the first housing portion and at least one portion of the second housing portion, and wherein at least one portion of the hinge module is accommodated in the hinge housing portion (see also at least Yao’s fig 4 modified to AHN’s fig 3-4).
Regarding claim 12, Modified AHN further disclosed each of the first axis or the second axis is a virtual axis (at least Yao’s fig 4).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Applicants respectfully traverse the Examiner deeming the election of FIGS. 1-19 as being final. Office Action at 2. Applicants made no such election without traverse. Instead, Applicants elected FIGS. 1-19 and 21-25B without traverse. See April 18, 2022 Response to Requirement for Restriction.” (pages 9-10).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Based on the above analysis, Examiner will consistently stay with the original elected specie A (fig 1-19; as indicated in the office action, restriction requirements, filed on 12/7/22 without any changes). The Fig 20 doesn’t have “gear” as discussed in the interview. Therefore, Examiner will stay with the same decision as discussed in the non-final office action and the interview. (see above restriction discussion for more details)
With respect to the Applicants’ remarks that, “As shown below, claims 1-12 are fully supported by FIGS. 1-5 and 23A-25B. This fact resolves the claim objections, the § 112 rejection, and the objections to the drawings. In addition, the Examiner did not examine claims 2-6 and 9-10 because they allegedly did not belong to an elected species. Office Action at 2. As the claims are supported by the elected figures as shown below, examination of claims 2-6 and 9-10 is respectfully requested.” (pages 10 to the end).
Examiner’s Answer: Examiner respectfully disagrees and notes that:
a) Please see above restriction discussion for more details.
b) Applicant further add a new drawing as following: 

    PNG
    media_image1.png
    456
    534
    media_image1.png
    Greyscale

Examiner respectfully remind Applicant that if Applicant add this figure to the SPEC/drawings, it may invoke 112 rejection (new matter). Because the “recess” has been clearly defined in the SPEC which belong to the elected embodiment (fig 1-19).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 /JERRY WU/              Primary Examiner, Art Unit 2841